      Case 2:18-cr-00465-SMB Document 111 Filed 10/29/20 Page 1 of 4



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     DAN G. BOYLE (N.Y. Bar No. 5216825, daniel.boyle2@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 North Spring Street
 9   Los Angeles, California 90012
     Telephone (213) 894-2426
10
11
12                        IN THE UNITED STATES DISTRICT COURT

13                               FOR THE DISTRICT OF ARIZONA

14   United States of America,                                 No. CR-18-465-SMB
15                         Plaintiff,            STIPULATION TO CONTINUE HEARING
16            v.                                     ON ANCILLARY PROCEEDINGS
17                                               Hon. Susan M. Brnovich
     Backpage.com, LLC, et al.,                  Current Date: December 14, 2020
18                                               Current Time: 9:00 AM
                           Defendants.
19                                               Proposed Conf. Date: March 22, 2021
                                                 Proposed Time: 9:00 AM
20
21
22          The United States of America (the “government”) and all movants (as defined
23   herein), by and through their counsel of record, stipulate and request that the Court enter
24   the proposed order lodged contemporaneously herewith, continuing the current status
25   conference scheduled in this matter, and holding a status conference on March 22, 2021,
26   concurrent with the final pretrial conference in the related criminal trial, United States v.
27   Michael Lacey, et al. No. CR 2:18-422-PHX-SMB.
28          The parties stipulate and request as follows:
          Case 2:18-cr-00465-SMB Document 111 Filed 10/29/20 Page 2 of 4




 1            1.     On May 1, 2018, this Court accepted a plea of guilty from defendants
 2   Backpage.com LLC, Website Technologies LLC, Posting Solutions LLC, Amstel River
 3   Holdings LLC, Ad Tech BV, UGC Tech Group CV. See Dkt. 20.
 4            2.     On June 29, 2018 and July 1, 2018, Michael Lacey, James Larkin, Joye
 5   Vaught, Andrew Padilla, Scott Spear, John Brunst, Medalist Holdings, Inc., Leeward
 6   Holdings, LLC, Camarillo Holdings, LLC, Vermillion Holdings, LLC, Cereus Properties,
 7   LLC, and Shearwater Investments, LLC (hereinafter “movants”) moved for a hearing
 8   seeking determination of asserted third party interests in property alleged to be subject to
 9   forfeiture in this action. See Dkts. 28-40.
10            3.     The ancillary proceeding to determine third party interests in the property the
11   government seeks to forfeit has not yet been held.         On February 7, 2020, the parties
12   stipulated to continue the hearing on the ancillary proceedings until May 5, 2020.
13            4.     On April 29, 2020, the Court continued the hearing on the ancilla r y
14   proceedings sua sponte due to the COVID-19 pandemic, setting a date of August 17, 2020.
15   See Dkt. 106.
16            5.     On August 14, 2020, the Court continued the scheduled hearing on the
17   ancillary proceedings in this matter, and set a status conference for December 14, 2020.
18   Dkt. No. 110.
19            6.     On October 8, 2020, the Court continued trial in the related criminal action
20   to April 12, 2021, and set a final pretrial conference for 9:00 a.m. on March 22, 2020. See
21   United States v. Michael Lacey, et al. No. CR 2:18-422-PHX-SMB, Dkt. No. 1068.
22   //
23   //
24   //
25
26
27
28


                                                   -2 -
      Case 2:18-cr-00465-SMB Document 111 Filed 10/29/20 Page 3 of 4




 1          7.     By this stipulation, the parties move to continue the current status conference
 2   set for December 14, 2020, and set a new status conference for March 22, 2021, concurrent
 3   with the final pretrial conference in the Lacey action.
 4
      Dated: October 29, 2020                   Respectfully submitted,
 5
                                                MICHAEL BAILEY
 6                                              United States Attorney
 7
 8                                                  /s/ Dan G. Boyle
                                                DAN G. BOYLE
 9                                              Special Assistant United States Attorney
                                                Attorneys for Plaintiff
10                                              UNITED STATES OF AMERICA

11
     Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures
12   Manual (Jan. 2020) § II(C)(3), Dan G. Boyle hereby attests that all other signatories listed,
13   and on whose behalf this filing is submitted, concur in the filing’s content and have
     authorized its filing.
14
15
16   Dated: October 29, 2020
17                                            LIPSITZ GREEN SCIME CAMBRIA LLP
                                              s/ Paul J. Cambria, Jr.
18                                            Paul J. Cambria, Jr.
                                              Erin McCampbell Paris
19
                                              Attorneys for Michael Lacey
20
                                              BIENERT | KATZMAN PC
21
                                              s/ Whitney Z. Bernstein
22                                            Thomas H. Bienert, Jr.
                                              Whitney Z. Bernstein
23                                            Attorneys for James Larkin
24
25
                                              BIRD MARELLA BOXER WOLPERT NESSIM
26                                            DROOKS LINCENBERG AND RHOW PC
27                                            s/ Ariel A. Neuman
                                              Gary S. Lincenberg
28                                            Ariel A. Neuman

                                                 -3 -
      Case 2:18-cr-00465-SMB Document 111 Filed 10/29/20 Page 4 of 4




 1                                           Gopi K. Panchapakesan
                                             Attorneys for Movant John Brunst
 2
                                             FEDER LAW OFFICE PA
 3
                                             s/ Bruce Feder
 4                                           Bruce Feder
                                             Attorneys for Movant Scott Spear
 5
 6                                           DAVID EISENBERG PLC
                                             s/ David Eisenberg
 7                                           David Eisenberg
 8                                           Attorneys for Movant Andrew Padilla

 9                                           JOY BERTRAND ESQ LLC
10                                           s/ Joy Bertrand
                                             Joy Bertrand
11                                           Attorneys for Movant Joye Vaught
12
                                             DANIEL J. QUIGLEY, PLC
13                                           s/ Daniel J. Quigley
                                             Daniel J. Quigley
14
                                             Attorneys for Movants Medalist Holdings, Inc.,
15                                           Leeward Holdings, LLC, Camarillo Holdings, LLC,
                                             Vermillion Holdings, LLC, Cereus Properties, LLC,
16
                                             and Shearwater Investments, LLC
17
18                               CERTIFICATE OF SERVICE

19          I hereby certify that on October 29, 2020, I electronically transmitted the attached

20   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

21   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance

22   as counsel of record.

23
     s/ Joy Faraj           .
24   Joy Faraj
25   U.S. Attorney’s Office

26
27
28


                                                -4 -
